DETAILED ACTION

Response to Amendment
Applicant's amendment filed 10/24/2022 has been entered.  Currently, claims 1-20 are pending and claims 1-8, 14, 16-18 and 20 are withdrawn

Claim Rejections - 35 USC § 103
Claims 9-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. (6,624,117).
With regard to claims 9 and 10, Heneghan et al. teach a heat sensitive recording material including a supporting substrate, which reads on applicants’ carrier substrate, coated with a color-forming system comprising a colour former and a developer (col. 1, lines 3-10).  The colour former may be a triphenylmethane or fluoran, such as 3-diethylamino-6-methyl-7-anilinofluoran (col. 6, lines 28-34), which is one of the fluorane compounds on page 13 of applicants’ specification.  The developer is preferentially has the formula (1):

    PNG
    media_image1.png
    107
    380
    media_image1.png
    Greyscale
 
The substituent R1 may be unsubstituted phenyl, which reads on applicants’ elected Ar2, the X may be C=O, the A may be unsubstituted phenylene, which reads on applicants’ elected 1,2-phenylene, the B may be -NH-SO2-, and the R2 may be unsubstituted phenyl, which reads on applicants’ elected Ar1 (col. 1, lines 34-63 and col. 2, lines 64-65); however, Heneghan et al. do not specifically teach a compound having all of these substituents with the sulfonylurea and sulfonamide linkages being ortho to each other.
	The Examiner also notes that formula (2) shows that the substituent B as a variable substitution on the phenylene ring, which means that the disclosure of Heneghan et al. is sufficient to teach B being placed at any position on the phenylene ring for the compounds of formula (1), including ortho, meta or para substitution (col. 5, lines 36-48).
	Given that the substituents on the developers of Heneghan et al. overlap with the scope of developers in the claims, a prima facie case of obviousness exists.  It would have been obvious to one having ordinary skill in the art to have made the substituents on the developers of prior art be the ones set forth above as they are explicitly taught in the prior art.  Additionally, given that the scope of the developers in Heneghan et al. includes any of ortho, meta or para substitution for the sulfonamide and sulfonylurea groups, it would have been obvious to one having ordinary skill to have made the sulfonamide and sulfonylurea groups be ortho substituted as this option is clearly included within the scope of the prior art.
	With regard to claim 11, a previously known developer may also be included, such as N-p-toluenesulphonyl-N’-phenyl urea, which is a non-phenolic developer (col. 12, lines 25-28 and 62).
	With regard to claims 12 and 19, the Example 1 in the tables at col. 18, line 50 to col. 19, lines 15 has the developer present at approximately 22% relative to the total solids content of the layer.
With regard to claim 15, the Examiner notes that this claim possesses product-by-process limitations.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Please see MPEP 2112 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
In Example 1 of Heneghan et al, the thermal coating is made from a dispersion of the color former and color developer in water, which reads on applicants’ aqueous suspension, wherein the total solids content in this example is approximately 21.3% (col. 18, line 45 to col. 19, line 14).  Given the fact that the total solids content is within the range of the method claim 14, the resultant product formed from such a composition will have the same structure as that implied by applicants’ claim 14 absent objective evidence to the contrary.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. (6,624,117) in view of Stork et al. (US 2009/0082202).
Heneghan et al. render obvious all of the limitations of claim 9 above.  They also teach that previous known color developers may also be combined into the heat sensitive recording material (col. 12, lines 25-28); however, they do not specifically teach the urea-urethane compound of claim 13.
Stork et al. teach the urea-urethane compound with the tradename UU can be used in combination with another color acceptor/developer (see Table 1 and [0012]).
Given the fact that Heneghan et al. and Stork et al. are both drawn to developers for thermal recording media, it would have been obvious to one having ordinary skill in the art to have combined in the UU compound of Stork et al. as the further previously known developer taught in Heneghan et al.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.


Response to Arguments
Applicant’s arguments, see Remarks, filed 10/24/2022, with respect to the objections to the specification, the objections to the claims and the previous 112 rejections have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 
The Examiner notes that applicants’ explanation on 9-10 of their Remarks are persuasive in overcoming the 112(a) rejection of the claims as it would be well within the level of skill of the skilled artisan to make and use the currently claimed scope of compounds of formula (I).  The number of substituents are clearly limited to a max of 6 or 8 based upon the aromatic ring of Y.  Additionally, the state of the art, i.e. Heneghan et al., provide teachings that would show that it is simple organic chemistry to make and use the entire scope of compounds claimed.


Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
Applicants argue that there is no clear teaching of applicants’ formula (I).
The Examiner respectfully disagrees and notes that Heneghan et al. specifically teach the same type of substituents as in applicants’ formula (I).  The Examiner pointed to the specific places where these substituents are taught in Heneghan et al.  
Applicants argue that Heneghan et al. teaches away from the claimed invention since it teaches X=CO and there is no motivation to make the claimed compounds.
The Examiner respectfully disagrees and notes that X being CO, i.e. urea, does not teach away from the current invention.  Also the fact that Heneghan et al. explicitly teaches B can be -NH-SO2- means that there is no teaching away.  Applicant cannot merely rely on the examples and argue that the references did not teach other compounds.  The fact that the range of compounds overlaps with the compound of applicants’ claims is prima facie evidence of obviousness.  It would be obvious to make any of the compounds taught in Heneghan et al. are they suggested by the substituents taught in the reference.
Applicants argue that Heneghan et al. do not provide a teaching on how to prepare an ortho substituted compound.
The Examiner respectfully disagrees and notes that Heneghan et al. teach that there are known synthetic routes for preparing sulphonyl ureas at col. 5, lines 32-35.  Table III on page 2398 of J. Med. Chem., 1990, Vol. 33, pg. 2393 shows that it is known to make ortho substituted sulphonyl ureas, e.g. see compounds 32 and 33.  This combined with the fact that it is simple organic chemistry to make these compounds means that the overall teaching of Heneghan et al. would render obvious the developer of applicants’ claim 9.
Applicants argue that there are unexpected results with their ortho substituted compounds.
The Examiner notes that applicants’ claims are not commensurate in scope with the range of compounds taught in Table 4.  Additionally, applicants need to explain which optical density values they consider to be “unexpectedly lower” and not just lower.  In other words, please explain whether both the o.D. (0.25 mJ/dot) and (0.45 mJ/dot) evidence of unexpected results or just one of the two.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759